BOOCHEVER, Justice.
The First National Bank of Fairbanks has petitioned for a rehearing contending that we have upheld the trial court’s finding of no intent to defraud without regard of the fact that we had invalidated the supporting premises that the trial court used to build up to the ultimate finding. Petitioner alleges that those premises are: (1) there was no debt owing at the time of the conveyance, and (2) the conveyance was for sufficient consideration.
It is true that in the trial court’s memorandum opinion there was a finding that no debt was due and owing at the time of the transfer of the property to the wife and that there was sufficient consideration passing from the wife to the husband for the property transferred to Mrs. Enzler. There were independent findings, however, that the transfer was “to prevent the husband from further dissipating the assets rather than as a sham” and that
the presumption of AS 09.25.0601 has been rebutted by the showing of a good faith transfer. I find that there was no intent to defraud creditors, Blumenstein v. Phillips, 490 P.2d 1213 ([Alaska] 1971), therefore, no fraudulent conveyance.
In the situation involved in this case, we held that there was no presumption of intent to defraud. In the absence of such a presumption, it would have been easier for the trial court to have found that there was no intent to defraud creditors, but even giving petitioner the benefit of the presumption, the court found that there was no intent to defraud. Our reading of the entire memorandum opinion leaves us with the clear understanding that the trial court found an absence of fraudulent intent independent of the findings pertaining to an absence of debt and sufficient consideration. Blumenstein v. Phillips Insurance Center, Inc., 490 P.2d 1213 (Alaska 1971), upon which the trial court relied in reaching its conclusion of no fraudulent intent, requires a two-step analysis before such a result may be reached. The court must first determine that the presumption of fraud referred to in AS 09.25.060 is rebutted. If it is decided that the presumption is rebutted, the trial court must then make a finding based on all the facts as to whether there was an actual intent to defraud. The above-quoted portion of the lower court’s memorandum opinion clearly indicates that the lower court took both of these steps and reached the conclusion that there was no actual intent to defraud. Since we are of the opinion that the lower court’s finding as to the absence of fraudulent intent was not clearly erroneous and since no purpose would be served by a remand for reiteration of this finding, the petition for rehearing is denied.
ERWIN, J., not participating.

. See note 9 of opinion.